Spokford, J.
So far as the defendant Hennen is personally concerned, this must be regarded as an action in damages against him for wilfully aiding Geo. L. Broom, as executor of the will of Samuel Broom, to waste the estate and defraud the heirs and creditors.
Under such allegations as those made in the petition, and the separate answer of Hennen, there was no error in permitting a severance or a trial by jury as to Hennen, who is the only appellee. The discretion of the District Judge in this matter was not restrained by any arbitrary rule in the Code of Practice.
An examination of the record has not enabled us to say, that the jury and the court below erred in concluding that the charges of fraud and mal-practice against the appellee were insufficiently proven.
Judgment affirmed.